 Case: 1:17-cv-01973 Document #: 348 Filed: 11/13/18 Page 1 of 4 PageID #:17726



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MOTOROLA SOLUTIONS, INC., and               )
MOTOROLA SOLUTIONS MALAYSIA SDN.            )
BHD.,                                       )
                                            )   Civil Action No. 1:17-cv-1973
                        Plaintiffs,         )
                                            )
           v.                               )   Honorable Charles R. Norgle Sr.
                                            )
HYTERA COMMUNICATIONS                       )   Magistrate Judge Jeffrey Cole
CORPORATION LTD.,                           )
HYTERA AMERICA, INC., and HYTERA            )
COMMUNICATIONS AMERICA (WEST), INC.,        )
                                            )
                        Defendants.         )
                                            )

    DEFENDANTS’ CERTIFICATE OF SERVICE FOR DOCUMENTS FILED
          PROVISIONALLY UNDER SEAL AT DOCKET NO. 345




                                      1
  Case: 1:17-cv-01973 Document #: 348 Filed: 11/13/18 Page 2 of 4 PageID #:17727



                               CERTIFICATE OF SERVICE

      I, hereby certify that on November 12, 2018, a true and correct copy of the following
documents:

       •   HYTERA’S MOTION TO COMPEL DISCOVERY; HYTERA’S BRIEF IN
           SUPPORT OF ITS MOTION TO COMPEL; EXHIBITS 2-19, 24-29, 31,
           AND 33 TO HYTERA’S MOTION TO COMPEL

       were served by the indicated means to the person(s) at the address listed below:

Adam Alper (pro hac vice)                                Via First Class Mail
adam.alper@kirkland.com                                  Via Hand Delivery
Brandon H. Brown (IL Bar No. 266347 CA)                  Via Overnight Courier
brandon.brown@kirkland.com                               Via Email (pdf file)
Natalie Flechsig (pro hac vice)
natalie.flechsig@kirkland.com
Akshay S. Deoras (pro hac vice)
akshay.deoras@kirkland.com
KIRKLAND & ELLIS LLP
555 California Street
San Francisco, CA 94104
Telephone: (415) 439-1400
Facsimile: (415) 439-1500

Michael De Vries (pro hac vice)
michael.devries@kirkland.com
Justin Singh (pro hac vice)
justin.singh@kirkland.com
Christopher Lawless (pro hac vice)
christopher.lawless@kirkland.com
Ali-Reza Boloori (pro hac vice)
ali-reza.boloori@kirkland.com
Benjamin A. Yaghoubian (pro hac vice)
benjamin.yaghoubian@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, CA 90071
Telephone: (213) 680-8400
Facsimile: (213) 680 8500

David Rokach (IL SBN: 6279703)
david.rokach@kirkland.com
Megan M. New (IL SBN: 6300422)
megan.new@kirkland.com
KIRKLAND & ELLIS LLP



                                              2
  Case: 1:17-cv-01973 Document #: 348 Filed: 11/13/18 Page 3 of 4 PageID #:17728



300 North LaSalle
Chicago, IL 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200

Amir Freund (pro hac vice)
amir.freund@kirkland.com
KIRKLAND & ELLIS LLP
3330 Hillview Avenue
Palo Alto, CA 94304
Telephone: (650) 859-7000
Facsimile: (650) 859-7500

Attorneys for Motorola Solutions, Inc. and
Motorola Solutions Malaysia Sdn. Bhn.

       I caused the above documents to be sent to the persons at the e-mail addresses listed
above. I did not receive, within a reasonable time after the transmission, any electronic
message or other indication that the transmission was unsuccessful.

       I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct. Executed at Washington, DC on November 12, 2018



                                                   /s/ Boyd Cloern
                                                   Boyd Cloern (pro hac vice)
                                                   bcloern@steptoe.com
                                                   Michael Allan (pro hac vice)
                                                   mallan@steptoe.com
                                                   Jessica I. Rothschild (pro hac vice)
                                                   jrothschild@steptoe.com
                                                   STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue NW
                                                   Washington, DC 20036
                                                   Telephone: (202) 429-300
                                                   Facsimile: (202) 429-3902

                                                   Daniel Stringfield
                                                   dstringfield@steptoe.com
                                                   STEPTOE & JOHNSON LLP
                                                   115 South LaSalle Street, Suite 3100
                                                   Chicago, IL 60603
                                                   Telephone: (312) 577-1300
                                                   Facsimile: (312) 577-1370




                                               3
Case: 1:17-cv-01973 Document #: 348 Filed: 11/13/18 Page 4 of 4 PageID #:17729



                                         Mark McDougall (pro hac vice)
                                         mmcdougall@calfee.com
                                         Joshua Ryland (pro hac vice)
                                         jryland@calfee.com
                                         Todd Tucker (pro hac vice)
                                         ttucker@calfee.com
                                         CALFEE, HALTER & GRISWOLD LLP
                                         The Calfee Building
                                         1405 East Sixth Street
                                         Cleveland, OH 44114
                                         Telephone: (216) 622-8200
                                         Facsimile: (216) 241-0816

                                         Attorney for Defendants Hytera Communications
                                         Corp., Hytera America, Inc., and Hytera
                                         Communications (West), Inc.




                                     4
